This cause originated in this court on the filing of a complaint for a writ of prohibition. Upon consideration of relators’ motion to clarify alternative writ or, in the alternative, to expedite briefing schedule,
The court finds, sua sponte, upon reconsideration of its order granting an alternative writ, that whatever the apparent merits of relators’ complaint, a writ of prohibition is not the appropriate remedy to challenge the constitutionality of the order of a trial judge. Because relators’ complaint does not challenge the jurisdiction of the inferior court,
IT IS ORDERED by the court, sua sponte, that this cause be, and hereby is, dismissed.
Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer, Cook and Stratton, JJ., concur.
Douglas, J., dissents.